Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The rejection under section 112(a) is withdrawn in view of Applicant’s amendments requiring a chimeric protein comprising i) a leader sequence (LS) for migration of the chimeric protein to the exosome surface, ii) a targeting moiety having high affinity for an extracellular receptor overexpressed in a disease, iii) a lactadherin C1-C2 domain, and iv) an epitope tag for purification.
The rejection under section 103 is withdrawn since the applied references do not teach or suggest the loading of functional mRNA encoding a ChrH enzyme into exosomes.
The rejection under obvious double patent8ing is withdrawn since the copending claims not the cited references teach or suggest the loading of functional mRNA encoding a ChrH enzyme into exosomes.
Moreover, Applicant establishes that the combined references do not provide the requisite expectation of success:

    PNG
    media_image1.png
    228
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    81
    647
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642